DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 4/22/22 in response to the Office Action of 1/24/22 are acknowledged and have been entered.
Claims 1, 3-9, 11, and 12 are pending.
Claims 6-8 and 12 remain withdrawn.
Claims 1, 3-5, 9, and 11 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	Rejection of claims 3-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1, 5, 9, and 11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of identifying the likelihood of a colorectal cancer patient responding to a treatment regimen comprising FOLFOXIRI-bevacizumab or FOLFOX-bevacizumab comprising identifying the patient as likely to positively respond to the treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is above a median documented for colorectal cancer patients, does not reasonably provide enablement for methods of identifying the likelihood of a colorectal cancer patient responding to just any chemotherapy regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any chemotherapy regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is above a median documented for colorectal cancer patients (as encompassed by claims 1 and 5) or methods of identifying the likelihood of a colorectal cancer patient responding to just any chemotherapy regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any chemotherapy regimen if the frequency of just any mutant alleles measured in any sample from anyone is above a median documented for colorectal cancer patients (as encompassed by claims 9 and 11). 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are broadly drawn to methods of identifying the likelihood of a colorectal cancer patient responding to just any chemotherapy regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any chemotherapy regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is above a median documented for colorectal cancer patients (as encompassed by claims 1 and 5) and methods of identifying the likelihood of a colorectal cancer patient responding to just any chemotherapy regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any chemotherapy regimen if the frequency of just any mutant alleles measured in any sample from anyone is above a median documented for colorectal cancer patients (as encompassed by claims 9 and 11).  Regarding claims 1 and 5, this broadly includes highly unpredictable methods of identifying likelihood of a colorectal cancer patient responding to just any imaginable chemotherapy regimen based on the frequency of biomarkers listed in Table 1 with a mutation. Regarding claims 9 and 11, this broadly includes highly unpredictable methods of identifying likelihood of a colorectal cancer patient responding to just any imaginable chemotherapy regimen based on the frequency of just any mutant alleles in just any sample – including a sample not derived from the patient.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of identifying the likelihood of a colorectal cancer patient responding to a treatment regimen comprising FOLFOXIRI-bevacizumab or FOLFOX-bevacizumab comprising identifying the patient as likely to positively respond to the treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is above a median documented for colorectal cancer patients (Example 1, in particular). However, the specification does not demonstrate methods of identifying likelihood of a colorectal cancer patient responding to just any imaginable chemotherapy regimen based on the frequency of biomarkers listed in Table 1 with a mutation (as encompassed by claims 1 and 5).Further, the specification does not demonstrate methods of identifying likelihood of a colorectal cancer patient responding to just any imaginable chemotherapy regimen based on the frequency of just any mutant alleles in just any sample – including a sample not derived from the patient (as encompassed by claims 9 and 11).
The level of unpredictability for using a biomarker (such a frequency of mutation) to detect any disease state (such as responsiveness to a particular treatment) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of identifying the likelihood of a colorectal cancer patient responding to just any chemotherapy regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any chemotherapy regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is above a median documented for colorectal cancer patients (as encompassed by claims 1 and 5) and methods of identifying the likelihood of a colorectal cancer patient responding to just any chemotherapy regimen comprising identifying the patient as likely to positively respond to the just any treatment regimen if the frequency of just any mutant alleles measured in any sample from anyone is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any chemotherapy regimen if the frequency of just any mutant alleles measured in any sample from anyone is above a median documented for colorectal cancer patients (as encompassed by claims 9 and 11), and Applicant has not enabled said methods because (1)  it has not been shown that a colorectal cancer patient is likely to positively respond to the just any chemotherapy regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is below a median documented for colorectal cancer patients or identifying the patient as not likely to positively respond to the just any chemotherapy regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in cell-free blood from the patient is above a median documented for colorectal cancer patients and (2) it has not been shown that a colorectal cancer patient is likely to positively respond to the just any chemotherapy regimen if the frequency of biomarkers listed in Table 1 with a mutation detected in any sample from anyone is below a median documented for colorectal cancer patients and the patient as not likely to positively respond to the just any chemotherapy regimen if the frequency of just any mutant alleles measured in any sample from anyone is above a median documented for colorectal cancer patients. Undue experimentation would be required to identify which combinations of recited frequencies of mutations of claims 1 and 5 and which chemotherapy regimens would (or would not) predictably function in the claimed methods in order to perform the method of claims 1 and 5 as broadly claimed. Further, undue experimentation would be required to identify which combinations of recited frequencies of mutant alleles, samples in which the mutant alleles are detect, and which chemotherapy regimens would (or would not) predictably function in the claimed methods in order to perform the method of claims 9 and 11 as broadly claimed.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 
In an effort to expedite prosecution, amending claim 1 to require the limitations of claims 3-4 could obviate claims 1 and 5 from this rejection.
	In the Reply of 4/22/22, Applicant amended claims and cites various sections of the specification related to the claims and argues the specification provides an enabling disclosure for the amended claims.
	The amendments to the claims and the arguments found in the Reply of 4/22/22 have been carefully considered, but are not deemed persuasive for amended claims 1, 5, 9, and 11 for the reasons stated above.
	 
Claim Rejections - 35 USC § 101
Claims 1, 3, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1, 3, and 4 are directed to abstract ideas and natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: frequencies of mutant alleles correlate with chemotherapeutic responses. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of obtaining a cell-free blood sample and sequencing nucleic acids in the sample (“Step 2B”). Obtaining a cell-free blood sample and sequencing nucleic acids in the sample is well-known, routine, and conventional in the art (see [0063] of Diehn et al (US 2016/0032396 A1; 8/7/19 IDS), Figure 1 of Kidess-Sigal et al (Oncotarget, 2016, 7(51): 85349-85364; 8/7/19 IDS), and pages 7-8 of Tie et al (Sci Tran Med, 2016, 8(346): 1-10; 8/7/19 IDS)). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of obtaining a cell-free blood sample and sequencing nucleic acids in the sample imposes no meaningful limit on the scope of the claims and are conventional and routine in the art and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of obtaining a cell-free blood sample and sequencing nucleic acids in the sample) are routinely performed in the art to obtain data regarding mutations in cell-free blood samples. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).
	In the Reply of 4/22/22, Applicant amended claims to recite steps of obtaining and sequencing and argues the amended claims are patent eligible.
	The amendments to the claims and the arguments found in the Reply of 4/22/22 have been carefully considered, but are not deemed persuasive. In regards to amended claims reciting steps of obtaining and sequencing and argument that the amended claims are patent eligible, the examiner disagrees. A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of obtaining a cell-free blood sample and sequencing nucleic acids in the sample (“Step 2B”). Obtaining a cell-free blood sample and sequencing nucleic acids in the sample is well-known, routine, and conventional in the art (see [0063] of Diehn et al (US 2016/0032396 A1; 8/7/19 IDS), Figure 1 of Kidess-Sigal et al (Oncotarget, 2016, 7(51): 85349-85364; 8/7/19 IDS), and pages 7-8 of Tie et al (Sci Tran Med, 2016, 8(346): 1-10; 8/7/19 IDS)). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). The claims are not patent eligible for the reasons stated above.
	In an effort to expedite prosecution, it is noted claims 1, 3, and 4 could be obviated from this rejection by amending claim 1 to require limitations of claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642